In an action to recover damages for personal injuries sustained by plaintiff wife when she was struck by the corporate defendant’s truck, and for expenses of plaintiff husband, plaintiffs appeal from an order setting aside the verdict of the jury in favor of plaintiffs and against defendants, as against the weight of the credible evidence. Order reversed on the facts, with costs, the motion denied, the verdict reinstated, and judgment directed to be entered in accord therewith, with costs. It cannot here be said that the verdict was against the weight of the evidence. Defendants’ two witnesses contradicted themselves and each other, and it was for the jury to determine where the truth lay. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.